DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braekevelt (US 2007/0235595, newly cited) and further in view of Feijen (US 4,867,925, of record).  
As best depicted in Figure 1, Braekevelt is directed to a fabric having utility as tire plies (Paragraph 36).  One of ordinary skill in the art at the time of the invention would have recognized the language “plies” as including, at a minimum, fundamental tire components, such as belt plies.  More particularly, said fabric includes steel warp cords 122 and non-metallic weft cords 113, such as PET (claimed pick cords) (Paragraphs 21-23 and Figure 1).  In such an instance, though, Braekevelt is silent with respect to specific PET cord constructions.
In any event, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of well-known and conventional non-metallic cords for the weft component of Braekevelt and such would include those encompassed by the broad ranges of the claimed invention.  Feijen, for example, is similarly directed to a tire construction and Also, Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed pick cords (original disclosure simply includes a single example including the inventive pick cords- lack of comparative examples having non-inventive pick cords).    
Lastly, Braekevelt teaches the use of a multitude of cord constructions (Paragraphs 27-32) that would satisfy the claimed invention.  
Regarding claims 2, 14, and 21, Feijen suggests elongation at break values between 8% and 25% (Column 5, Lines 50+).  With specific respect to claims 2 and 21, it reasons that the PET cord taught by Feijen would demonstrate a breaking strength in accordance to the claimed invention since the cords of Feijen have a total denier, an EASL at 5%, and an elongation at 
With respect to claims 3 and 20, see Figure 1 of Braekevelt.
As to claims 4, 6, and 20, Braekevelt teaches a spacing between 0.5 mm and 40 mm for the warp cords and the weft cords (Paragraph 35). 
Regarding claims 5, 15, and 20, the claimed diameters are consistent with those that are conventionally used in weft cords (and cords in general in the tire industry for that matter).  It is emphasized that Braekevelt broadly teaches the use of filaments, cords, and yarns (Paragraph 23) and such would be expected to encompass the claimed dimensions.
As to claims 7, 8, 16, and 17, Braekevelt suggests the use of polyester (PET).
Regarding claims 9 and 18, Braekevelt teaches cord constructions in accordance to the claimed invention (Paragraphs 28-30).
With respect to claims 10, 11, and 19, tires are commonly described as including at least one belt ply.
As to claim 12, belt plies are commonly described in terms of a broad range of inclinations between 0 and 70 degrees.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common belt inclination angles absent a conclusive showing of unexpected results (crossing cords have inclination angles that differ by 180 degrees).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 25, 2022